Citation Nr: 1709416	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO. 03-35 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 USCA § 1151 for residuals of VA treatment of a fractured right clavicle in July 2002 and July 2003.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU), to include on a schedular and an extraschedular basis under 38 C.F.R. §§ 3.321 and 4.16(b).

3.  Entitlement to a rating in excess of 10 percent for recurrent acne.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for chronic fatigue.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for gulf war syndrome.

6.  Entitlement to service connection for bladder cancer.

7.  Entitlement to service connection for a cognitive condition.

8.  Entitlement to service connection for digestive conditions.

9.  Entitlement to service connection for emphysema

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for a sleep condition.

12.  Entitlement to service connection for a  stress condition.

13.  Entitlement to service connection for vascular conditions.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to December 1992.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA Regional Office) (RO) in St Petersburg, Florida.

In August 2007, September 2010, and July 2012, the appeal was remanded for further development.  

A hearing before a decision review officer (DRO) was held in August 2004.  A hearing transcript is of record.

The issues of an increased rating for TDIU, recurrent acne; service connection for bladder cancer, cognitive condition, digestive conditions, emphysema, hypertension, sleep condition, stress condition, and vascular conditions; and claims to reopen service connection for chronic fatigue and gulf war syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

There was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in administering treatment for a fractured right clavicle in July 2002 and July 2003.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of VA treatment of a fractured right clavicle in July 2002 and July 2003 have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. § 1151 Claim

The Veteran is seeking compensation under 38 U.S.C.A. § 1151 for residuals of VA treatment of a fractured right clavicle in July 2002 and July 2003.  Specifically, he contends that VA failed to acknowledge his complaints and provide proper treatment.  He also contends that the July 2003 surgery worsened his condition.

Under 38 U.S.C.A. § 1151, as amended in 1996, disability compensation shall be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 C.F.R. § 3.361(a) (2016).

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (b),(c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361 (d).

The Board notes that the question of whether the Veteran experienced additional disability as a result of treatment rendered by VA is a medical question.  The Court has held that a claim for benefits under 38 U.S.C.A. § 1151 must be supported by medical evidence of additional disability that resulted from VA hospitalization or medical or surgical treatment.  See Jimison v. West, 13 Vet. App. 75, 77-78 (1999).

The medical evidence of record is extensive, but in pertinent part, the record reflects that the Veteran fractured his right clavicle in July 2002 after he fell off of his bicycle.  The Veteran received conservative treatment at VAMC Tampa at that time and no surgery was felt to be necessary.  However, the Veteran continued to complain about pain in his shoulder despite the treatment rendered.  (See January 2003 VA treatment record).  He was seen by the VA orthopedic clinic in January 2003, at which time an orthopedist advised that he would not recommend surgical correction for the Veteran's clavicle at the time of the consultation, nor would he have recommended surgical correction when the Veteran was initially seen for the injury.  The physician advised the Veteran that clavicle fractures often heal with angulation and without functional compromise.

Nevertheless, the Veteran subsequently underwent a modified Mumford procedure at VAMC Bay Pines in July 2003.  A pre-operative treatment note associated with the claims file described this procedure as an "elective" one, and it was noted that the Veteran was advised of the risks involved.  (See July 2003 History and Physical Report).  Moreover, as noted in the February 2012 supplemental statement of the case, consented to a resection of the right distal clavicle/lump on July 15, 2003 
The examiner counseled the Veteran as to the nature of the proposed procedures, the attendant risks involved and expected results.  The Veteran indicated that he understood the information conveyed and date signed the document on July 15, 2003 at 1 30 PM.  

In April 2004, he sought private care at the Cleveland Clinic.  A physical examination and diagnostic testing performed at that time revealed evidence of signs of fracture dislocation of the acromioclavicular (AC) joint with secondary arthrosis, rotator cuff impingement, possible tear and some early adhesive capsulitis. 
The Veteran was also evaluated by a private physician at the Hospital for Special Surgery (HSS) in July 2004.  According to the physician, the Veteran suffered a distal clavicle fracture combined with an AC joint dislocation and coracoclavicular ligament disruption.  He was presented with two options- non-operative treatment or surgical reconstruction.  It was also noted that the Veteran had thoracic outlet syndrome.  Additional records from HHS showed that he later had a right clavicle osteotomy, iliac crest bone graft, and open reduction, internal fixation in April 2005.

In June 2014, this matter was referred for a VA medical opinion.  Following a review of the Veteran's claims folder, a VA examiner opined that: "It [was] less likely as not that the VA treatment for the veteran's SC right shoulder injury in 2002 resulted in any breach of the standard of care or involved any negligence, carelessness, lack of proper skill, error in judgement, or similar instance of fault on the part of the VA in rendering hospital care, medical or surgical treatment."  He further stated that "It [was] less likely as not that the VA performed/contracted surgical Mumford procedure for veteran's SC right shoulder on 22 July 2003 resulted in any breach of the standard of care or involved any negligence, carelessness, lack of proper skill, error in judgement, or similar instance of fault on the part of the VA in rendering hospital care, medical or surgical treatment."  His rationale was premised on the fact that the chronic shoulder pain and nonunion of the clavicular fracture was a foreseeable complication to be expected in a percentage of cases of this injury.  There was no current objective evidence found from review of the records that this complication was caused or aggravated in any way by the care rendered or from any breach of the standard of medical care.  He further stated that chronic shoulder pain and instability were also an expected complication from the Mumford procedure in some percentage of cases and could not be predicted preoperatively with any complete assurance and the procedure may not result in relief of symptoms in many cases.  And that, there was no current objective evidence found on review of the available records for any breach of the standard of care with regards to the Veteran's right shoulder Mumford surgical procedure required to treat his right shoulder condition.

Importantly, the Veteran has not submitted any medical evidence that contradicts the finding of the VA examiner discussed above or supports a finding of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  A review of the available medical records reflects that the Veteran was informed of the risks and provided his informed consent to the procedure.  

The Board has carefully considered the Veteran's lay statements.  The Board notes that the Veteran is competent and credible to attest to factual matters of which he has first-hand knowledge.  Although the Veteran himself believes that VA was negligent, which allegedly caused his current neurological complaints, he has not demonstrated that he has any knowledge or training that would allow him to determine whether his treatment was negligent or that it caused his current symptoms.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

At the August 2004 DRO hearing, the Veteran testified the bone should have been set at the time of the injury and that healed crooked and destroyed the AC joint and caused instability and problems with his neck and spine.  Although the Veteran seeks to offer opinions as to § 1151 claim rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran's current symptoms were caused or worsened as a result of negligent treatment by VA is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disabilities is not competent evidence and is entitled to no probative weight.  However, to the extent it could be viewed as competent evidence, it is outweighed by the opinions of competent medical professionals. 

The Board appreciates the Veteran's honorable service and is sympathetic to his issues.  However, for all the above reasons, entitlement to compensation under 38 C.F.R. § 1151 is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).

II.  The Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA should notify the Veteran of: (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pellegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a letter dated in December 2006, the RO notified the Veteran of the legal criteria governing claim for compensation benefits under 38 U.S.C.A. § 1151 and service connection, which served to provide notice of the information and evidence needed to substantiate the claim.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The claims folder contains copies of all pertinent VA treatment records, including Social Security Records, vocational rehabilitation records, and VA medical opinion in compliance with the August 2007, September 2010, and July 2012 Board remands.  Additionally, the RO obtained to obtain medical records from the Veteran's Federal Tort Claim.  However, a negative email response received on October 8, 2010 from Dewey Johnson, Paralegal Specialist (Regional Counsel) respectfully declined to provide records to the AMC.  (See Memorandum of Unavailability 2012).

The Veteran was also afforded a VA opinion in connection with the claim on appeal. The opinion was predicated on a review of the history and consideration of the Veteran's complaints and symptoms.

Accordingly, the Board finds that VA has complied, to the extent required, with the duty to assist requirements found at 38 USCA § 5103A and 38 C F R §3 159(c)(e).


ORDER

Entitlement to compensation under the provisions of 38 USCA § 1151 for residuals of VA treatment of a fractured right clavicle in July 2002 and July 2003 is denied.
REMAND

There is evidence that his service-connected disabilities may cause employability.  (See Social Security Administration (SSA) decision and August 2003 Written Statement from Veteran).

Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321 (b), 4.16(b).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether a case should be referred for extraschedular consideration when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); 38 C.F.R. § 3.321 (b) (2012); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).

The RO should take appropriate steps to contact the Veteran by letter and request that he identify and provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Regarding the issues of an increased rating for recurrent acne; service connection for bladder cancer, cognitive condition, digestive conditions, emphysema, hypertension, sleep condition, stress condition, and vascular conditions; and claims to reopen service connection for chronic fatigue and gulf war syndrome, the Veteran filed a notice of disagreement (NOD) in August 2016 with the June 2016 rating decision denying these claims.  The RO has not issued a statement of the case (SOC) in response to that NOD.  Under these circumstances, the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (2004).  This matter is not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal of the issues after the SOC is issued.


Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to contact the Veteran and ask him to identify all VA and non-VA medical treatment. The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file. 

The letter should invite the Veteran to submit any pertinent medical evidence in support of his claims to VA.

2.  The RO/AMC shall take all indicated action to develop the claim for TDIU, to include referral of TDIU to the Director of the Compensation and Pension Service for a determination as to whether the service-connected disability picture warrants the assignment of a TDIU rating on an extraschedular basis under 38 C.F.R. §§ 3.321  and 4.16(b).

3.  Regarding the issues of an increased rating for recurrent acne; service connection for bladder cancer, cognitive condition, digestive conditions, emphysema, hypertension, sleep condition, stress condition, and vascular conditions; and claims to reopen service connection for chronic fatigue and gulf war syndrome, the RO should issue an appropriate SOC.  The Veteran should be advised of the time limit for perfecting an appeal, and afforded such period of time to do so.  If he timely perfects an appeal in the matter, it should be returned to the Board.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claim(s).  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


